DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beacon (US 6,034,599) in view of Lodhie et al. (US 2005/0265039)
(1) regarding Claim 1:
Figures 1 and 6 of Beacon discloses a vehicle lamp (10, 10’) comprising:
	a plurality of lights (24-30) 
a switch (12, 200) configured to selectively block current flow from the tail input to the plurality of light emitting diodes in response to the signal on the turn input (Col 3 lines 31-55).
However Beacon does not disclose the lights are light emitting diodes.
Lodhie, in the same field of endeavor discloses using light emitting diodes in vehicle lighting (See Fig 1 and abstract text).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the light emitting diodes of Lodhie for the lights of Beacon according to known methods to yield the predictable result of providing lighting on a vehicle.
	(2) regarding Claim 2:
		The combination of Beacon and Lodhie further discloses:
wherein the switch is further configured to allow current flow from the tail input to the plurality of light emitting diodes when no signal is applied to the turn input (Col 3 lines 31-55 of Beacon).
(3) regarding Claim 3:
		The combination of Beacon and Lodhie further discloses:
further comprising a stop input, wherein the plurality of light emitting diodes is further configured to illuminate in response to receiving the signal on the stop input (Col 5 lines 18-30 and Col 11 lines 42-50 of Beacon).
(4) regarding Claim 4:
		The combination of Beacon and Lodhie further discloses:
wherein the switch is further configured to selectively block current flow from the stop input to the plurality of light emitting diodes in response to the signal on the turn input (Col 5 lines 18-30 and Col 11 lines 42-50 of Beacon).
(5) regarding Claim 5:
		The combination of Beacon and Lodhie further discloses:
wherein the turn input and the stop input comprise a single combined input (See Fig 1 of Beacon).
(6) regarding Claim 6:
		The combination of Beacon and Lodhie further discloses:
wherein the turn input is electrically connected to the stop input (See Fig 6 of Beacon).
(7) regarding Claim 7:
		The combination of Beacon and Lodhie further discloses:
further comprising an electrical load selectively connected to the turn input to increase current flow through the turn input in response to the switch blocking current flow from the tail input ([0011] of Lodhie).
(8) regarding Claim 8:
		The combination of Beacon and Lodhie further discloses:
wherein the switch comprises a plurality of transistors (Col 3 lines 63-Col 4 line 23 of Beacon).
(9) regarding Claim 9:
		The combination of Beacon and Lodhie further discloses:
wherein the plurality of transistors comprises: a first transistor configured to turn on in response to the signal on the turn input; and a second transistor coupled to the first transistor and configured to turn off and block current flowing through the tail input in response to the first transistor turning on (Col 3 lines 63-Col 4 line 23 of Beacon).
(10) regarding Claim 10:
	a plurality of lights (24-30) 
a switching circuit (12, 200) connected to the tail input and the turn input and including a switch connected to the tail input and configured to open in response to the signal on the turn input to prevent current flowing through the tail input, and to close in response to no signal on the turn input to allow current to flow through the tail input (Col 3 lines 31-Col 4 line 23).
However Beacon does not disclose the lights are light emitting diodes.
Lodhie, in the same field of endeavor discloses using light emitting diodes in vehicle lighting (See Fig 1 and abstract text).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the light emitting diodes of Lodhie for the lights of Beacon according to known methods to yield the predictable result of providing lighting on a vehicle.
(11) regarding Claim 11:
		The combination of Beacon and Lodhie further discloses:
further comprising an electric load activated in response to the switch being open and configured such that minimum current flow through the turn input when energized to illuminate the plurality of light emitting diodes exceeds minimum current flow through the tail input when energized to illuminate the plurality of light emitting diodes ([0011] of Lodhie).
(12) regarding Claim 12:
		The combination of Beacon and Lodhie further discloses:
wherein the switching circuit comprises a first transistor connected to the turn input and configured to control the switch to open in response to the signal on the turn input (Col 3 lines 63-Col 4 line 23 of Beacon).
(13) regarding Claim 13:
		The combination of Beacon and Lodhie further discloses:
wherein the switch comprises a second transistor (Col 3 lines 63-Col 4 line 23 of Beacon).
(14) regarding Claim 14:
		The combination of Beacon and Lodhie further discloses:
further comprising a stop input connected to the switching circuit, wherein the switch is further configured to prevent current flowing through the stop input in response to the signal on the turn input (Col 5 lines 18-30 and Col 11 lines 42-50 of Beacon).
(15) regarding Claim 15:
		The combination of Beacon and Lodhie further discloses:
further comprising a stop input connect to the switching circuit, wherein the switching circuit comprises a second switch configured to open in response to the signal on the turn input to prevent current flowing through the stop input (Col 5 lines 18-30 and Col 11 lines 42-50 of Beacon).
(16) regarding Claim 16:
		The combination of Beacon and Lodhie further discloses:
wherein the turn input comprises a single combined turn/stop input (See Fig 1 of Beacon).
(17) For method Claims 17-20, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device “1 inherently performs the claimed process. In re King, 801 F.2d 1324, 231 UPSQ 136 (Fed Cir. 1986).  Therefore the previous rejections based on the apparatus will not be repeated.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRYSTAL L HAMMOND whose telephone number is (571)270-1682. The examiner can normally be reached M-F 12pm-4pm Alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CRYSTAL L HAMMOND/           Primary Examiner, Art Unit 2844